Citation Nr: 1426490	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-25 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for retinopathy as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to June 1969, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

When this claim was before the Board in June 2012, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

The Veteran contends that his retinopathy was caused by his service-connected diabetes mellitus II.

The Veteran's service treatment records are negative for evidence of any eye disorder.  

In a January 2007 VA eye examination, the Veteran reported unfocused distance vision at night and that his last eye examination was about 30 years prior with no history of eye injuries, infections, disease or surgeries.  The VA examiner found nominal anterior segment finds and no apparent disease in the fundus of each eye, with an assessment of no diabetic retinopathy or other retinal pathology for either eye.

In a March 2007 VA treatment note, a VA optometrist assessed no diabetic retinopathy in the right eye with a question of rare hemorrhages and microaneurysms and no diabetic retinopathy in the left eye with single parapapillary hemorrhage.

The Veteran received treatment at a VA eye clinic from August 2007 to December 2011 for eye problems related to hypertension and service-connected diabetes mellitus II.  In July 2008, the Veteran reported blurred vision and seeing a glare and floaters at night.  The assessment was diabetes mellitus II without retinopathy, hypertension with mild hypertensive retinopathy, early nuclear cataracts, dry eyes, and refractive changes.  In July 2008, July 2009 and July 2010 VA eye clinic treatment notes, the Veteran was assessed with diabetes type two with mild non-proliferative retinopathy of the right eye and no retinopathy of the left eye, and hypertension with mild retinopathy of both eyes.  In September 2011, the VA eye clinic assessed diabetes without retinopathy, mild cataracts, and hypertensive retinopathy in both eyes.

In an April 2010 buddy statement, the Veteran's daughter stated the Veteran was told that he had an infection in his eyes from diabetes and that blood was in the eyes.

In a January 2011 VA examination, the Veteran reported being diagnosed with retinopathy for about two years with symptoms of pain, distorted vision, redness, glare, sensitivity to light, watering, and blurred vision.  Examination testing revealed hypertensive retinopathy in both eyes and splinter hemorrhage in the nerve fiber layer of the left eye, with nuclear cataracts in both eyes.  The VA examiner diagnosed cataracts and hypertensive retinopathy in both eyes based on narrowing of arterioles and arteriole-venous crossing changes.  The VA examiner opined that cataracts are less likely than not caused by or a result of diabetes.  The VA examiner found that the retinopathy was caused by hypertension and not aggravated by diabetes because there were no present visible signs of diabetic retinopathy based on clinical examination, "[h]owever, this does not rule out subclinical manifestations."

In a June 2012 remand, the Board determined that the January 2011 VA examination was inadequate and directed that the Veteran be afforded another examination for an opinion and rationale as to whether the Veteran's retinopathy was proximately due to or aggravated by service-connected diabetes mellitus II.    

The report of an August 2012 VA opinion reflects that the VA examiner determined the Veteran did not warrant secondary service connection for retinopathy because the diagnosis was hypertensive retinopathy due to findings of narrowing of the arterioles and arteriole-venous crossing changes consistent with hypertensive complications and there were no examination findings of diabetic retinopathy.  The VA opinion's rationale noted that the January 2011 examination findings showed splinter hemorrhage in the nerve fiber layer of the left eye and moderate alteration of the retinal arterioles consistent with hypertensive retinopathy and that there, "were no signs of diabetic retinopathy on examination, and there were no records to show that there is diabetic retinopathy," to support the conclusion that hypertensive retinopathy was aggravated by diabetes. 

After reviewing the August 2012 VA opinion, the Board has determined that the opinion is not adequate for adjudication purposes because the opinion is not adequately supported.  In this regard, the Board notes that the examiner determined that the Veteran's retinopathy was not caused or aggravated by diabetes, in part, because, "there were no records to show that there is diabetic retinopathy."  However, VA eye clinic treatment records dated in July 2008, July 2009 and July 2010, assessed diabetes mellitus II with mild non-proliferative retinopathy of the right eye and no retinopathy of the left eye, and hypertension with mild retinopathy of both eyes.  Therefore, the Board has determined that an addendum opinion is required.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the claims files and any pertinent evidence in the electronic records that is not contained in the claims files must be made available to and reviewed by the August 2012 examiner.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide another opinion as to whether there is a 50 percent or better probability that the Veteran's retinopathy was caused or permanently worsened the Veteran's diabetes mellitus II.  

The rationale for all opinions expressed must also be provided.  The examiner is directed to specifically comment on the July 2008, July 2009, and July 2010 VA eye clinic assessments of diabetes mellitus II with mild non-proliferative retinopathy of the right eye and no retinopathy of the left eye, and hypertension with mild retinopathy of both eyes.

If the examiner is unable to provide the required opinion, he should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the August 2012 examiner is unavailable, the claims files and any pertinent evidence in the electronic records that is not contained in the claims files must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                         (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



